Order entered October 24, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01018-CR

                       STEPHEN COLEMAN SHOCKLEY, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 366th Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 366-82727-09

                                            ORDER
       The Court REINSTATES this appeal.


       On August 29, 2013, we denied appellant’s second motion to extend time to file his brief

and ordered the trial court to make findings. We ADOPT the findings that: (1) appellant desires

to pursue the appeal; (2) appellant is indigent; (3) appellant is represented by G. Talmadge Nix,

III, who was retained to represent appellant at trial and has continued to represent appellant on

appeal; and (4) appellant should be granted until December 1, 2013.


       We ORDER appellant to file his brief by MONDAY, DECEMBER 2, 2013. No further

extensions will be granted. If appellant’s brief is not filed by the date specified, the Court will
utilize the available remedies, which may include ordering the appointment of new counsel to

represent appellant in the appeal.


           We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Ray Wheless, Presiding Judge, 366th Judicial District Court, and to counsel for all

parties.


                                                     /s/    LANA MYERS
                                                            JUSTICE